SUPPLEMENTARY INTERROGATORY RESPONSE REQUIREMENTS
      FOR DEFENDANT STATE STREET BANK & TRUST COMPANY

     Did SSBT consider whether any           Identify the date of any meetings or other
     breach of fiduciary duty claims         consideration of this subject; the committee,
     existed based on allegations in         person(s) and/or entity participating in the
     Illinois securities litigation?         consideration; whether the meeting was in
                                             person, telephonic, or otherwise; the subject
3
                                             matter of such discussions; any conclusions
                                             reached; all communications, if any, between
                                             State Street and the Plans on this subject; and,
                                             by Bates number, any documents evidencing
                                             such consideration.
     Did SSBT consider whether Plan          Identify the date of any meetings at which this
     had any claims arising out of those     subject was considered; the committee,
     allegations?                            person(s) and/or entity participating in the
                                             consideration; whether the meeting was in
4
                                             person, telephonic, or otherwise; the subject
                                             matter of such discussions; any conclusions
                                             reached; and, by Bates number, any documents
                                             evidencing such consideration.
     Did SSBT consider whether Plans         Answer the interrogatory in its entirety.
     had additional sources of recovery,
5    such as fiduciary liability
     insurance, in the Illinois Securities
     Litigation?
     Did SSBT consider whether Plans         Identify the date of any meetings or other
     should seek additional recovery         consideration of this subject; the committee,
     for release of ERISA breach             person(s) and/or entity participating in the
     claims in the Illinois Securities       consideration; whether the meeting was in
7    litigation?                             person, telephonic, or otherwise; the subject
                                             matter of such discussions; any conclusions
                                             reached; all communications, if any, on this
                                             subject; and, by Bates number, any documents
                                             evidencing such consideration.
     Did SSBT release any ERISA              Identify the date of any meetings or other
     breach of fiduciary duty claims in      consideration of this subject; whether as part
     Illinois securities litigation?         of the consideration the value of the released
8                                            claims was calculated; how the value of such
                                             claims was calculated; the committee, persons,
                                             and/or entity participating in such
                                             consideration; whether meetings were in
                                            person, telephonic, or otherwise; all
                                            communications, if any, between State Street
                                            and the Plans on this subject; and, by bates
                                            number, any documents evidencing such
                                            action or consideration.
     Describe how Plan purchases were       Answer the interrogatory in its entirety.
9
     listed in Illinois proof of claim
     Did SSBT consider whether              Nothing further required.
10   participation in settlement would
     result in a prohibited transaction?
     Did SSBT communicate with              Any supplement to the response is deferred
     Department of Labor re:                until the waiver of work product is resolved.
11
     participation of plans in settlement
     of Illinois securities litigation?
     SSBT’s understanding of who was        Nothing further required.
14   party responsible for protecting
     interests of Plan
     Did any other fiduciary approve        Nothing further required.
15   actions of SSBT in connection
     with Illinois securities litigation?
     Did SSBT consult with counsel          Nothing further required.
16
     for protection of Plan?
     Did SSBT consider whether any          Identify the date of any meetings or other
     breach of ERISA fiduciary duty         consideration of this subject; the committee,
     existed or should be brought in        persons and/or entity participating n the
     Texas Securities Litigation?           consideration; whether the meeting was in
                                            person, telephonic, or otherwise; the subject
17
                                            matter of such discussions; any conclusions
                                            reached; all communications, if any, between
                                            State Street and the Plans on this subject; and,
                                            by Bates number, any documents evidencing
                                            such consideration.
     Did SSBT consider whether Plan         Identify the date of any meetings or other
     had any claims and whether Plan        consideration of this subject; the committee,
     should initiate litigation in Texas    persons and/or entity participating n the
     Securities Litigation?                 consideration; whether the meeting was in
18
                                            person, telephonic, or otherwise; the subject
                                            matter of such discussions; any conclusions
                                            reached; and, by Bates number, any documents
                                            evidencing such consideration.
     Did SSBT release any ERISA            Answer the interrogatory in its entirety.
19   breach of fiduciary dury claim in
     Texas Securities Litigation?
     Did SSBT consider whether Plan        Answer the interrogatory in its entirety.
     had additional sources of relief,
20   such as fiduciary liability
     insurance, in the Texas Securities
     Litigation?
     Did SSBT consider whether Plan        Identify the date of any meetings or other
     should seek additional recovery in    consideration of this subject; the committee,
     Texas Securities Litigation?          person(s) and/or entity participating in the
                                           consideration; whether the meeting was in
21                                         person, telephonic, or otherwise; the subject
                                           matter of such discussions; any conclusions
                                           reached; all communications, if any, on this
                                           subject; and, by Bates number, any documents
                                           evidencing such consideration.
     Did SSBT consult with counsel         Nothing further required.
22   regarding the Texas Securities
     Litigation?
     Describe how Plan purchases and       Answer the interrogatory in its entirety.
23   sales were calculated and listed in
     the Texas proof of claim
     Describe the process by which the     Answer the interrogatory in its entirety.
     decision was made as to whether
24
     Plan should participate in the
     Texas Securities Litigation
     State SSBT’s understanding of         Nothing further required.
     entity responsible for protecting
25
     interests of Plan in the Texas
     Securities Litigation